DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al. (PGPub 2013/0234909 A1).
	Koh et al. teach a printed circuit board (PCB) assembly for electrically coupling an integrated circuit to coaxial lines, comprising: a first PCB (200) having a first surface, a second surface, and a plurality of conductive traces (213-217) as shown in Fig. 3, wherein each one of the plurality of conductive traces having a portion exposed at the second surface of the first PCB as shown in Fig. 4; and a first plurality of coaxial connectors (300, as shown in Fig. 5) carried by the first surface of the first PCB as shown in Fig. 1, wherein each one of the first plurality of coaxial connectors having a respective inner conductor (310, 320 as shown in Fig. 5), wherein each one of the plurality of conductive traces is electrically coupled to the inner conductor of a respective one of the first plurality of coaxial connectors as shown in Fig. 1 (see also paragraphs [0024] – [0044]).
	It is noted that the phrase “wherein the second surface of the first PCB and the integrated circuit are pressed together to align and electrically couple the exposed portion of each one of the plurality of conductive traces with a respective signal path of the integrated circuit” as recited in lines 5-8 and “each one of the plurality of conductive traces continuously electrically couples a respective signal path of the integrated circuit  to a respective inner conductor of one of the first plurality of coaxial connectors” as recited in lines 12-14 of claim 1 appears to be an intended use. According to the scope of the claimed invention, the claimed invention is the printed circuit board (PCB) assembly, structure only, not how to connect the printed circuit board assembly connects to the integrated circuit. 
	Re. claim 2: Each conductive trace of the plurality of conductive traces traverses from the first plurality of coaxial connectors towards the second surface of the first PCB as shown in Figs. 1 and 3-5.
	Re. claim 3: The first plurality of coaxial connectors includes a plurality of radio frequency connectors (such as an antenna) (paragraphs [0024] and [0047] – [0049]).
	Re. claim 17: Each conductive trace of the plurality of conductive traces is linear as shown in Fig. 3, and the portion (at the via, 212) exposed of each one of the plurality of conductive traces at the second surface of the first PCB is located at an edge of the first PCB as shown in Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. as applied to claim 1 above, and further in view of Strauss (PGPub 2008/0286989 A1).
	Koh et al. teach all limitations as set forth above, but silent a material of each conductive trace of the plurality of conductive traces. Strauss teaches a printed circuit board (PCB) assembly including a first PCB having a plurality of conductive traces (208) made of copper and a coaxial connector (206) having an inner conductor connected to the respective conductive trace as shown in Fig. 3 (paragraph [0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a conductive traces of the printed circuit board (PCB) assembly of Koh et al. by a copper trace as taught by Strauss in order to provide optimizing electrical connection between the PCB and the coaxial connector.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-25 are allowed.

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose the claimed invention such as “wherein the second surface of the first PCB and the integrated circuit are pressed together to align and electrically couple the exposed portion of each one of the plurality of conductive traces with a respective signal path of the integrated circuit” and “each one of the plurality of conductive traces continuously electrically couples a respective signal path of the integrated circuit  to a respective inner conductor of one of the first plurality of coaxial connectors”. Examiner traverses the argument. According to the scope of the claimed invention, the claimed invention is the printed circuit board (PCB) assembly, structure only, not how to connect the printed circuit board assembly connects to the integrated circuit. The phrase “the second surface of the first PCB and the integrated circuit are pressed together to align and electrically couple the exposed portion of each one of the plurality of conductive traces with a respective signal path of the integrated circuit” is actually a process limitation how the printed circuit board assembly connects to the integrated circuit. See also MPEP 2114. II. Also, the phrase “
 “each one of the plurality of conductive traces continuously electrically couples a respective signal path of the integrated circuit to a respective inner conductor of one of the first plurality of coaxial connectors” is actually a process limitation how the printed circuit board assembly connects to the integrated circuit. See also MPEP 2114. II. According to the scope of the claimed invention, the claimed invention is the printed circuit board (PCB) assembly, structure only, not how to connect each one of the plurality of conductive traces continuously electrically to a respective signal path of the integrated circuit to a respective inner conductor of one of the first plurality of coaxial connectors. See also MPEP 2114. II. Since the Koh et al. reference teach all structural limitations of the claim 1 as set forth above, examiner maintains his rejection. 
In addition, applicant argues that the entirely of each conductive trace of the prior art of record is not linear. Applicant indicates that the conductive traces 213-217 are not linear. However, portion of the conductive traces 213-217 are not linear as shown in Fig. 3. The claim limitation of claim 1 does not recite that the entirely of each conductive trace of the prior art of record is linear. The examiner asserts that the claims have been given their broadest reasonable interpretation, without reading limitations from the specification into the claims. In re Zletz, 893 F. 2d 319, 312-322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). Therefore, the prior art of record, Koh et al., teaches all limitations as set forth above, and examiner maintains his rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-
4565.  The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729